DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims now recite that “each of the plurality of droplets is continuously curved from a leading edge thereof to a trailing edge thereof within a plane perpendicular to the circumferential direction”. The original specification does not expressly disclose the claimed recitations; however, “[w]hile there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction.” MPEP 2163(I)(B); In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). A review of the specification shows that the droplets of the embodiments of fig. 7 and fig. 10 appears to have a continuously curved profile from the leading edge to the trailing edge in the plane perpendicular to the circumferential direction. Additionally, at para. [0072] of the original specification, the Applicant states that the droplets 106 may have an oval shape or egg shape. Para. [0073] further states that the droplets have a circular shape. Thus, when reviewing the specification as a whole, an ordinary skilled worker would view the embodiments of fig. 
Turning now the prior art of record, the prior art is aware of the claimed structure of a bleed slot and that the bleed slots having control valves can contribute toward a phenomena called cavity resonance. See Molin US 2016/0031290. Molin further recognizes that eliminating cavity resonance can be accomplished by having a deflector upstream of the mouth of the cavity. See for example fig. 7, element 202; see also Herbert US 6,050,527; McGrath US 5,699,981; Post US 2017/0335771; Kieben US 6,375,118. However, the prior art above does not disclose the plurality of droplets being separate and spaced apart from each other in the circumferential direction. The closest prior art of record is Bilanin US 7,798,448 and Smith US 5,340,054. Bilanin and Smith are both drawn to the suppression of cavity resonance, albeit not within the bleed duct as claimed. Smith teaches a plurality of pins in the claimed configuration having a circular configuration; however, the pins are not retractable. Molin teaches that the deflector should be easy to produce and fix to the wall 3a when it is screwed or riveted thereto to allow for rapid maintenance and disassembly. See para. [0040]. Furthermore, Molin teaches that the width should represent from 60%-110% of the inlet opening. Thus, the deflectors of Smith exhibit characteristics contrary to that deemed desirable by Molin. Thus, the closest prior art reference teaching the plurality of droplets as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741